Citation Nr: 1602982	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cardiac disability, claimed as Wolf-Parkinson-White syndrome (WPW).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and (following the submission of new and material evidence within one year) May 2009 rating decisions of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO); the file is now in the jurisdiction of the Oakland, California, RO.  In October 2015, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record.

(The scope of a disability claim includes any disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record is not clear as to whether WPW syndrome is the correct diagnosis for the Veteran's claimed cardiac disability, the issue on appeal has been recharacterized.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran has asserted that he has a cardiac disability that first manifested in service and may be related to an event in service that involved using jet fuel to burn a field (without the use of protective respiratory equipment).  (See, e.g., June 2009 notice of disagreement.)  In October 2008, the Veteran provided a medical records release form for VA to obtain records of inpatient treatment for a heart disability in 1968 or 1969 (during active service) at McConnell Air Force Base Hospital.  These records do not appear in the claims file, and there is no evidence that they were specifically sought (as they would have been stored separate from the Veteran's service treatment records (STRs)).  Consequently, a remand to secure such records (if available) is required.  

Furthermore, although the Veteran's separation examination was negative for any findings of cardiac disability, his STRs include an August 1969 electrocardiographic report (EKG) following complaints of palpitations.  Additionally, the Board finds that the evidence of record is not entirely clear as to the nature of the Veteran's current cardiac disability.  As there is evidence of a cardiac-related complaint during service and evidence of current treatment for cardiac disability, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, it appears that the Veteran receives ongoing VA and private treatment for his cardiac disability.  His most recent (VA) treatment records in the file are from December 2011.  As records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his cardiac disability, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
2.  The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) treatment the Veteran received for cardiac complaints during active service, to specifically include at the McConnell Air Force Base hospital in 1968 or 1969.  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an internist or cardiologist to ascertain the nature and likely etiology of any current cardiac disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) and/each heart disability entity found.  If no cardiac disability is diagnosed, please reconcile that conclusion with the Veteran's complaints of palpitations during and after active service and June/July 2009 private cardiovascular testing.

(b)  Please identify the most likely etiology for each cardiac disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred (became manifest/was acquired in) or aggravated by the Veteran's active service?  

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

